                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  December 14, 2018
                            UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

FRED G. MARTINEZ,                               §
                                                §
           Plaintiff,                           §
VS.                                             §   CIVIL ACTION NO. 2:18-CV-158
                                                §
NUECES COUNTY SHERIFF’S                         §
OFFICE/JAIL, et al,                             §
                                                §
           Defendants.                          §

                   OPINION AND ORDER DENYING PLAINTIFF’S
                 THIRD MOTION FOR APPOINTMENT OF COUNSEL

          Plaintiff Fred G. Martinez, proceeding pro se, has filed this civil rights action

pursuant to 42 U.S.C. § 1983. Pending before the Court is Plaintiff's Third Motion for

Appointment of Counsel. (D.E. 38).

          Plaintiff’s allegations in this case arise in connection with his confinement at the

Nueces County Jail around the time he was sentenced to prison on March 23, 2016.

Plaintiff raised several claims in his amended complaint related to the conditions of his

confinement at the Nueces County Jail. He sought declaratory, injunctive, and monetary

relief.

          The undersigned previously has denied Plaintiff’s two motions seeking

appointment of counsel as premature because they were filed before the screening

process had been completed. (D.E. 9, 15). On November 18, 2018, the undersigned

issued a Memorandum and Recommendation, recommending that: (1) Nueces County be

substituted in place of Nueces County Sheriff’s Office/Jail as a party defendant in this

1/3
case; (2) Plaintiff’s deliberate indifference claims with regard to bedding supplies against

Defendants Perales and Zapata in their individual capacities be retained; (3) Plaintiff’s

claims for money damages against certain defendants in their official capacities be

dismissed as barred by the Eleventh Amendment; (4) Plaintiff’s claims for declaratory

and injunctive relief against all Defendants be dismissed as rendered moot by Plaintiff’s

transfer to a TDCJ facility; and (5) Plaintiff’s remaining claims against all Defendants be

dismissed as frivolous and/or for failure to state a claim for relief.

       Plaintiff again seeks the appointment of counsel to assist him in the prosecution of

this case. (D.E. 38). Officers Perales and Zapata have filed a motion objecting to any

appointment of counsel for Plaintiff. (D.E. 39).

       The Supreme Court has held that a prisoner’s constitutional right of access to the

courts requires that the access be meaningful; that is, prison officials must provide pro se

litigants with writing materials, access to the law library, or other forms of legal

assistance.   Bounds v. Smith, 430 U.S. 817, 829 (1977).                 There is, however, no

constitutional right to appointment of counsel in civil rights cases. Akasike v. Fitzpatrick,

26 F.3d 510, 512 (5th Cir. 1994); Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).

Furthermore, Bounds did not create a “free-standing right to a law library or legal

assistance.” Lewis v. Casey, 518 U.S. 343, 351 (1996). It is within the court's discretion

to appoint counsel, unless the case presents “exceptional circumstances,” thus requiring

the appointment. 28 U.S.C. § 1915(e)(1); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

       A number of factors should be examined when determining whether to appoint

counsel. Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261-62 (5th Cir. 1986) (citing
2/3
Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982)). The first is the type and complexity

of the case. Id. Plaintiff’s civil rights claims do not present any complexities that are

unusual in prisoner actions.

       The second and third factors are whether the plaintiff is in a position to adequately

investigate and present his case. Id. Plaintiff has thus far demonstrated that he is able to

communicate adequately and file pleadings with the Court.

       The fourth factor which should be examined is whether the evidence will consist

in large part of conflicting testimony so as to require skill in the presentation of evidence

and in cross-examination. Id. Examination of this factor is premature because the case

has not yet been set for trial.

       Plaintiff has not shown that exceptional circumstances require the appointment of

counsel at this time. In addition, there is no indication that appointed counsel would aid

in the efficient and equitable disposition of the case. Plaintiff’s motion for appointment

of counsel (D.E. 38) is DENIED without prejudice at this time. This order will be sua

sponte reexamined as the case proceeds.

       ORDERED this 14th day of December, 2018.


                                              ___________________________________
                                              B. JANICE ELLINGTON
                                              UNITED STATES MAGISTRATE JUDGE




3/3
